DETAILED ACTION
Claims 3–6 and 9–12 are allowed. Claims 2–6 and 9–12 have been amended and claims 1, 7–8, and 13–15 have been canceled, in the amendment filed on December 24th, 2020.
In the interest of compact prosecution, an interview was conducted with Applicant to propose an Examiner’s amendment. An agreement was reached. Please refer to the Interview Summary of January 27th, 2021 for further details.
Response to Amendments
The amendments to claims 2–6 and 9–12 filed on December 24th, 2020 are accepted because they add no new matter.
The amendments to the Specification are accepted.
The Office thanks Applicant for the amendments to the Drawings filed on December 24th, 2020  which are accepted and the objections are thereby withdrawn. 
The objections to claims 8–10 and 13 for minor informalities are withdrawn in view of the amendments.
The interpretation of “contactor” under 35 U.S.C. 112(f) is withdrawn in view of the amendments, but that of “provider of an identifier” is being maintained.
The rejections of claims 8–10 and 13 under 35 U.S.C. 112(b) are withdrawn in view of the amendments.
Claim Interpretation
The term “physical interface” is being interpreted according to the Specification Page 8 lines 1-15 which describes Figs. 1a and 1b as having types of physical interfaces 20’A and 20’B. From this use of the term, it is understood that “physical interface” means a cover arrangement with a pattern of keys and input areas.
The term “provider of an identifier” is still being interpreted under 35 U.S.C. 112(f) as a symbol, a magnet, a transmission circuit, or the equivalent.

EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below. Authorization for this examiner' s amendment was given in a telephone interview with David D. Brush on January 27th, 2021 with confirmation on January 29th, 2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
AMENDMENT TO THE CLAIMS

Please amend the previously pending claims as follows:

1. (Canceled)
2. (Canceled)

3. (Previously Presented)	The protector as claimed in claim 11, wherein the pushbutton includes a plurality of contactors, each contactor having a separate position on the upper surface and the lower surface of the pushbutton, allowing an interaction with a separate part of the touch-sensitive surface.

4. (Previously Presented)	The protector as claimed in claim 11, wherein the pushbutton includes fasteners for fastening the pushbutton in a position in relation to the touch-sensitive surface.

5. (Previously Presented)	The protector as claimed in claim 11, wherein the pushbutton is formed of at least one flexible material.

6. (Previously Presented)	The protector as claimed in claim 11, wherein the contactor is formed of at least one conductive material. 

7. (Canceled)	
8. (Canceled)	

9. (Previously Presented)	The protector as claimed in claim 11, wherein the provider of the identifier consists of at least one of the following devices:
a symbol affixed to the physical interface;
a transmission circuit having a memory containing the identifier of the physical interface, the circuit being a contact-based or contactless transmission circuit.

10. (Previously Presented)	The protector as claimed in claim 11, wherein the provider of the identifier includes a controller, the provider of the identifier transmitting a virtual interface adaptation command generated by the controller, the adaptation command triggering the modification of the virtual interface depending on the identifier of the physical interface contained in the adaptation command. 

11. (Currently Amended)	A protector for covering at least part of a touch-sensitive surface able to allow an interaction with a terminal, the protector comprising:
	a frontal part including: 

a physical interface for the touch-sensitive surface including 
the at least one pushbutton including: 
a contactor passing through the pushbutton from an upper surface of the pushbutton to a lower surface of the pushbutton, the contactor being configured to allow an interaction with the terminal by way of the touch-sensitive surface when the pushbutton is positioned on the touch-sensitive surface, wherein: 
the upper surface allows a finger of a user to exert pressure on the pushbutton, and the lower surface is positioned above the touch-sensitive surface and is configured to be brought into contact with the touch-sensitive surface when pressure is exerted on the pushbutton, and
the contactor  is positioned:
on the upper surface so as to be in contact with the finger of the user exerting a pressure on the upper surface of the pushbutton, and
on the lower surface so as to be in contact with the touch-sensitive surface when the lower surface is brought into contact with the touch-sensitive surface; and
a provider of an identifier of the pushbutton, which is readable by the terminal, wherein the provider of the identifier of the 
and wherein the frontal part of the protector is movable between:
a closed position where the physical interface for the touch-sensitive surface is in contact with the touch-sensitive surface of the terminal, the closed position triggering the modification of the virtual interface of the terminal according to the identifier; and
an open position where the physical interface for the touch-sensitive surface is not in contact with the touch-sensitive surface of the terminal and where the virtual interface of the terminal is not modified.

12. (Currently Amended)	A virtual interface method for a terminal comprising a touch-sensitive surface able to allow an interaction with the terminal, the method including: 
covering at least part of the touch-sensitive surface with a protector comprising: 
a frontal part including: 


the at least one pushbutton including: 
a contactor passing through the pushbutton from an upper surface of the pushbutton to a lower surface of the pushbutton, the contactor being configured to allow an interaction with the terminal by way of the touch-sensitive surface when the pushbutton is positioned on the touch-sensitive surface, wherein: 
the upper surface allows a finger of a user to exert pressure on the pushbutton, and the lower surface is positioned above the touch-sensitive surface and is configured to be brought into contact with the touch-sensitive surface when pressure is exerted on the pushbutton, and
the contactor  is positioned:
on the upper surface so as to be in contact with the finger of the user exerting a pressure on the upper surface of the pushbutton, and
on the lower surface so as to be in contact with the touch-sensitive surface when the lower surface is brought into contact with the touch-sensitive surface; and
a provider of an identifier of the pushbutton, which is readable by the terminal, wherein the provider of the identifier of the 
and wherein the frontal part of the protector is movable between:
a closed position where the physical interface for the touch-sensitive surface is in contact with the touch-sensitive surface of the terminal, the closed position triggering the modification of 
an open position where the physical interface for the touch-sensitive surface is not in contact with the touch-sensitive surface of the terminal and where the virtual interface of the terminal is not modified
the terminal reading the identifier of the physical pushbutton and modifying the virtual interface with the terminal in response to the frontal part of the protector being positioned in the closed position and depending on the identifier of the physical pushbutton; and
capturing an interaction with the terminal, by way of the contactor passing through the pushbutton from the upper surface of the pushbutton to the lower surface of the pushbutton, by way of the touch-sensitive surface.

13. (Canceled)
14. (Canceled)	
15. (Canceled)

The following is an examiner' s statement of reasons for allowance: Please refer to the previous explanations provided in Sections 26–28 of the Non-Final Office Action mailed on October 20th, 2021. Moreover, No prior art, either alone or in combination teaches or suggests 
a contactor passing through the pushbutton from an upper surface of the pushbutton to a lower surface of the pushbutton, the contactor being configured to allow an interaction with the terminal by way of the touch-sensitive surface when the pushbutton is positioned on the touch-sensitive surface, wherein: 
the upper surface allows a finger of a user to exert pressure on the pushbutton, and the lower surface is positioned above the touch-sensitive surface and is configured to be brought into contact with the touch-sensitive surface when pressure is exerted on the pushbutton, and
the contactor  is positioned:
on the upper surface so as to be in contact with the finger of the user exerting a pressure on the upper surface of the pushbutton, and


in combination with all other limitations.
The closest prior art Paik is considered to teach a pushbutton and a contactor along with a protector and a terminal reading an identifier of the pushbutton, but the contactor only partially passes through the pushbutton. Quek teaches a pushbutton and a contactor, but its upper surface is not in contact with the finger. Other prior arts like Kraus, Hakimayan, and Dimitrov, do not teach or suggest all of the limitations of the contactor. Applicant’s invention is believed different because it enables interaction with resistive touch-sensitive surfaces as well as capacitive touch-sensitive surfaces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646